Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the electrostatic deflector merely comprises the at least one pair of electrodes” and that “the magnetic deflector merely comprises the at least one pair of magnetic poles”. The term “at least one” implies that more than one pair of electrodes and/or magnetic poles are encompassed by the claim, however, the term “merely” implies that only one pair of electrodes and/or magnetic poles are encompassed by the claim. It is unclear whether the claim includes merely one pair of electrodes and/or magnetic poles, or at least one pair of electrodes and/or magnetic poles.
Claim 2 inherits the limitations of claim 1.
Claim 3 recites “the respective two electrode bodies”. There is insufficient antecedent basis for this limitation in the claim.
Claims 4-19 inherit the limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. U.S. PGPUB No. 2018/0005797 in view of Frosien et al. U.S. PGPUB No. 2008/0185514.

Regarding claim 1, Kato discloses a Wien filter ([Abstract]), comprising a Wien filter body which comprises: an electrostatic deflector, comprising at least one pair of electrodes 109, respective two 5electrodes 109 in each pair of which are opposite to each other (as illustrated in figure 2), each electrode comprising an electrode body 109 constructed in an arc-shaped form (as illustrated in figure 2), and respective electrode bodies of respective two electrodes 109 in each pair of the at least one pair of electrodes being arranged concentrically with and opposite to each other in a diameter direction (as illustrated in figure 2), and the at least one pair of electrodes 109 being configured to generate respective electric fields by cooperation of 10the respective two electrodes in each pair of the at least one pair of electrodes (“both the electric field and the magnetic field produced by the poles 109 of the Wien filter 108” [0028]), in the condition of respective bias voltages applied individually thereon (“Voltages Vn and excitations ATn (n=1,2, . . . , 8) are applied to the poles 109, respectively, to thereby produce a uniform field that satisfies the Wien condition and quadrupole fields for the stigmatic condition” [0025]); and a magnetic deflector, comprising at least one pair of magnetic poles 109 (“All of the poles 109 work as electrodes and magnetic poles” [0025]), respective two magnetic poles 109 in each pair of which are opposite to each other (as illustrated in figure 2), each magnetic pole 109 comprising a magnetic pole body 109 constructed in an arc-shaped form (as illustrated in figure 2), and respective 15magnetic pole bodies 109 of respective two magnetic poles in each pair of the at least one pair of magnetic poles being arranged concentrically with and opposite to each other in the diameter direction (as illustrated in figure 2), and the magnetic pole bodies 109 of the at least one pair of magnetic poles in the magnetic deflector and the electrode bodies 109 of the at least one pair of electrodes in the electrostatic deflector being arranged concentrically and spaced apart from each other in a 20circumferential direction (as illustrated in figure 2), and the at least one pair of magnetic poles 109 being configured to generate respective magnetic fields by cooperation of respective two magnetic poles in each pair of the at least one pair of magnetic poles (“both the electric field and the magnetic field produced by the poles 109 of the Wien filter 108” [0028]), wherein a resultant electric field formed collectively by all of the respective electric fields is perpendicular to a resultant magnetic field formed collectively by all of the 25respective magnetic fields (“the Wien filter produces an electric field and a magnetic field, which intersect at right angles in a plane perpendicular to a beam axis” [0018]); and wherein each electrode 109 is also provided with a respective first protrusion 109a extending radially inwards from a radial inner side of the respective electrode body 109 thereof (as illustrated in figure 2), and each magnetic pole 109 is also provided with a second protrusion 109a extending radially inwards from a radial inner side of the respective magnetic pole body 109 thereof (as illustrated in figure 2). Kato discloses the claimed invention except that Kato discloses that the electrodes and magnetic poles are multiplexed in singular pole pieces [0025]. Therefore, Kato does not disclose that the electrostatic deflector merely comprises the at least one pair of electrodes which are formed by a conductive material and are not multiplexed as magnetic poles, and are configured to generate the respective electric fields cooperatively when bias voltages are applied thereon respectively, and the respective electric fields are synthesized by combination of vectors into the resultant electric field of the electrostatic deflector, without 35generating magnetic field; and the magnetic deflector merely comprises the at least one pair of magnetic poles which are not multiplexed as electrodes, and are configured to generate the respective magnetic fields cooperatively, and the respective magnetic fields are synthesized by 44combination of vectors into the resultant magnetic field of the magnetic deflector, without generating electric field.
Frosien discloses a Wien filter where the electrodes 567 and magnetic poles 568 may be multiplexed in a single structure (as illustrated in figure 5B) or may constitute separate structures (as illustrated in figure 5A), where the Wien filter comprises a Wien filter body which comprises: an electrostatic deflector, comprising at least one pair of electrodes 567, respective two 5electrodes in each pair of which are opposite to each other (as illustrated in figure 5A), and respective electrode bodies of respective two electrodes 567 in each pair of the at least one pair of electrodes 567 being arranged concentrically with and opposite to each other in a diameter direction (as illustrated in figure 5A), and the at least one pair of electrodes 567 being configured to generate respective electric fields by cooperation of 10the respective two electrodes in each pair of the at least one pair of electrodes, in the condition of respective bias voltages applied individually thereon (“Within the gap between the pole pieces and the gap between the electrodes substantially perpendicular fields are generated” [0068]); and a magnetic deflector, comprising at least one pair of magnetic poles 568, respective two magnetic poles in each pair of which are opposite to each other (as illustrated in figure 5A), and respective 15magnetic pole bodies 568 of respective two magnetic poles in each pair of the at least one pair of magnetic poles 568 being arranged concentrically with and opposite to each other in the diameter direction (as illustrated in figure 5A), and the magnetic pole bodies of the at least one pair of magnetic poles 568 in the magnetic deflector and the electrode bodies of the at least one pair of electrodes in the electrostatic deflector being arranged concentrically and spaced apart from each other in a 20circumferential direction (as illustrated in figure 5A), and the at least one pair of magnetic poles being configured to generate respective magnetic fields by cooperation of respective two magnetic poles in each pair of the at least one pair of magnetic poles (“Within the gap between the pole pieces and the gap between the electrodes substantially perpendicular fields are generated” [0068]), wherein a resultant electric field formed collectively by all of the respective electric fields is perpendicular to a resultant magnetic field formed collectively by all of the 25respective magnetic fields (“Within the gap between the pole pieces and the gap between the electrodes substantially perpendicular fields are generated” [0068]); and wherein each electrode 567 is also provided with a respective first protrusion extending radially inwards from a radial inner side of the respective electrode body thereof (as illustrated in figure 5A), and each magnetic pole 568 is also provided with a second protrusion extending radially inwards from a radial inner side of the respective magnetic pole body thereof (as illustrated in figure 5A), 30wherein the electrostatic deflector merely comprises the at least one pair of electrodes which are formed by a conductive material and are not multiplexed as magnetic poles (see paragraph [0068] and figure 5A), and are configured to generate the respective electric fields cooperatively when bias voltages are applied thereon respectively (paragraph [0074] demonstrates that voltage sources connected to the electrodes provide the electric fields generated by the electrodes), and the respective electric fields are synthesized by combination of vectors into the resultant electric field of the electrostatic deflector, without 35generating magnetic field ([0068]); and wherein the magnetic deflector merely comprises the at least one pair of magnetic poles which are not multiplexed as electrodes (see paragraph [0068] and figure 5A), and are configured to generate the respective magnetic fields cooperatively, and the respective magnetic fields are synthesized by 44combination of vectors into the resultant magnetic field of the magnetic deflector, without generating electric field ([0068]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the separate electrodes and magnetic pole pieces of Frosien since Frosien expresses that such a differentiation is a mere optimization of the electromagnetic fields of the device (see Frosien paragraph [0074]) and one of ordinary skill would want to select the shape and/or strength of the electromagnetic field(s) for selecting a desired trajectory of charged particles passing through the field(s) (dependent upon the types of particles being utilized and the type(s) of focusing and/or deflection desired by the device).

Regarding claim 2, Kato discloses that the at least one pair of magnetic poles 109 is formed by a magnetically permeable material (“All of the poles 109 work as electrodes and magnetic poles, and are therefore made of magnetic material, such as permalloy” [0025]) and further comprise respective excitation coils 109b which are attached onto respective radial outer sides of the respective magnetic pole bodies 109 of the at least one pair of magnetic 35poles, respectively (as illustrated in figure 2), and are configured to generate respective magnetic fields by cooperation of respective two magnetic poles in each pair in case that an excitation current flows through the excitation coils (“Voltages Vn and excitations ATn (n=1,2, . . . , 8) are applied to the poles 109, respectively, to thereby produce a uniform field that satisfies the Wien condition and quadrupole fields for the stigmatic condition” [0025]); or wherein the at least one pair of magnetic poles is formed by a permanent magnetic 44material, and are configured to generate respective magnetic fields by cooperation of respective two magnetic poles in each pair.

Regarding claim 3, Kato discloses that the respective two electrode bodies 109 of each pair of electrodes extend across an equivalent radian and have a same shape as each other, respectively, in a circumferential direction of the respective two electrode bodies (as illustrated in figure 2); and/or 20wherein the respective two magnetic pole bodies of each pair of magnetic poles extend across an equivalent radian and have a same shape as each other, respectively, in a circumferential direction of the respective two magnetic pole bodies (since each of the eight poles 109 function as either/both of electrodes and magnetic poles and each have the same shape as one another and are located symmetrically and concentrically).

Regarding claim 4, Kato discloses that the respective electrode bodies 109 of the at least one pair of electrodes and the respective magnetic pole bodies 109 of the at least one pair of magnetic poles 109 extend across an equivalent radian and have a same shape, respectively, in a same circumference defined collectively by the respective electrode bodies 109 and the respective magnetic pole bodies 109, and have a same inner radius at respective radial inner sides and a same outer radius at 30respective radial outer sides (as illustrated in figure 2); and wherein the respective electrode bodies 109 of the at least one pair of electrodes and the respective magnetic pole bodies 109 of the at least one pair of magnetic poles are spaced apart from one another angularly in the same circumference defined collectively by the respective electrode bodies and the respective magnetic pole bodies, and are arranged to be in 35rotational symmetry with reference to one another, and respective two electrodes 109 in each pair of electrodes have central symmetry with reference to each other, and respective two magnetic poles 109 in each pair of magnetic poles have central symmetry with reference to each other (since each of the eight poles 109 function as either/both of electrodes and magnetic poles and each have the same shape as one another and are located symmetrically and concentrically).

Regarding claim 5, Kato discloses that the at least one pair of electrodes 109 and the at least one pair of magnetic poles 109 are arranged to space apart from one another at a same angle circumferentially (as illustrated in figure 2).

Regarding claim 6, Kato discloses that the at least one pair of electrodes 109 is merely one pair of electrodes, and the at least one pair of magnetic poles 109 is merely one pair of magnetic poles, and the pair of electrodes and the pair of magnetic poles are alternately spaced apart from one another at an angle of 90° (as illustrated in figure 2).
Claim 7 uses the transitional word “discloses” which does not limit the claim to only the claimed subject matter exclusively. Therefore, since Kato discloses that two of the poles 109 are one pair of electrodes, and Kato discloses that a difference, perpendicularly arranged pair of poles 109 are one pair of poles, and these electrodes and poles are spaced apart at an angle of 90°, Kato satisfies the conditions of the claim.

Regarding claim 7, Kato discloses that the first protrusions 109a and the second protrusions 109a are shaped and dimensioned to minimize an off-axis aberration of a charged particle beam being incident on and entering the Wien filter and passing therethrough (the design of the Wien filter of Kato seeks to prevent aberration of the primary electron beam [0023] and achieves this goal by increasing the number of pole pieces [0025] and therefore Kato teaches that the shapes and dimensions of the device are intended to minimize aberrations in the filter).

Regarding claim 8, Kato discloses that each of respective first protrusions 109a of the at least one pair of electrodes 109 extends circumferentially across an angle not exceeding a first angle range, and projects from respective radial inner side of respective electrode body at a distance not exceeding a first radial distance (as illustrated in figure 2, since protrusions 109a do not extend through the entire circumference of the filter); and each of respective second protrusions 109a of the at least one pair of magnetic poles 109 extends circumferentially across an angle not 20exceeding a second angle range, and projects from respective radial inner side of respective magnetic pole body 109 at a distance not exceeding a second radial distance (as illustrated in figure 2, since protrusions 109a do not extend through the entire circumference of the filter).

Regarding claim 10, Kato discloses that each of respective first protrusions 109a of the at least one pair of electrodes 109 is shaped to be in the form of a boss, which projects from the respective radial inner side of the respective electrode body of the respective electrode and is provided with an arch-shaped 35concave top portion (as illustrated in figure 2); and/or wherein each of respective second protrusions of the at least one pair of magnetic poles is shaped to be in the form of a boss, which projects from the respective radial inner side of the respective magnetic pole body of the respective magnetic pole and is provided with an 46arch-shaped concave top portion.

Regarding claim 11, Kato discloses that each of respective first protrusions 109a of the at least one pair of electrodes 109 is 5shaped to be in the form of one of a partial sphere, a partial cone (as illustrated in figure 2) and a partial pyramid projecting from the respective radial inner side of the respective electrode body of the respective electrode and is provided with a convex top portion; and/or wherein each of respective second protrusions of the at least one pair of magnetic poles is shaped to be in the form of one of a partial sphere, a partial cone and a partial pyramid 10projecting from the respective radial inner side of the respective magnetic pole body of the respective magnetic pole and is provided with a convex top portion.
 
Regarding claim 12, Kato discloses that each of respective first protrusions 109a of the at least one pair of electrodes 109 is 15shaped to be in the form of one of a truncated frustum of a cone (as illustrated in figure 2), a truncated spherical segment, a frustum, and a multi-stage stepped boss projecting from the respective radial inner side of the respective electrode body of the respective electrode and is provided with a flat top portion; and/or wherein each of respective second protrusions of the at least one pair of magnetic poles 20is shaped to be in the form of one of a truncated frustum of a cone, a truncated spherical segment, a frustum, and a multi-stage stepped boss projecting from the respective radial inner side of the respective magnetic pole body of the respective magnetic pole and is provided with a flat top portion.

Regarding claim 13, Kato discloses that the first protrusions 109a and the second protrusions 109a are both constructed in one and the same shape (as illustrated in figure 2).

Regarding claim 14, Kato discloses that the first angle range and the second angle range are respectively equal to respective radian angle ranges occupied by each of first 30imaginary protrusions used instead of all the first protrusions of the at least one pair of electrodes and each of second imaginary protrusions used instead of all the second protrusions of the at least one pair of magnetic poles, respectively such that: electrodes alternatively having the first imaginary protrusions each of which is in the form of a boss projecting from respective radial inner side of the respective electrode body and is provided 35with an arch-shaped concave top portion, and magnetic poles alternatively having the second imaginary protrusions each of which is in the form of a boss projecting from respective radial inner side of the respective magnetic pole body and is provided with an arch-shaped concave top portion, cooperate with each other to generate an imaginary 47deflection field equivalent to the deflection field as generated by the Wien filter.
Since the first and second protrusions 109a meet each of these requirements (as illustrated in figure 2), imaginary portions having these same dimensions necessarily meet the requirements of the imaginary portions defined in claim 15.

Regarding claim 18, Kato discloses the claimed invention except that Kato discloses that the electrodes and magnetic poles are multiplexed in singular pole pieces [0025]. Therefore, Kato does not disclose that the electrostatic deflector merely comprises the at least one pair of electrodes which are formed by a conductive material and are not multiplexed as magnetic poles, and are configured to generate the respective electric fields cooperatively when bias voltages are applied thereon respectively, and the respective electric fields are synthesized by combination of vectors into the resultant electric field of the electrostatic deflector, without 35generating magnetic field; and the magnetic deflector merely comprises the at least one pair of magnetic poles which are not multiplexed as electrodes, and are configured to generate the respective magnetic fields cooperatively, and the respective magnetic fields are synthesized by 44combination of vectors into the resultant magnetic field of the magnetic deflector, without generating electric field.
Frosien discloses a Wien filter where the electrodes 567 and magnetic poles 568 may be multiplexed in a single structure (as illustrated in figure 5B) or may constitute separate structures (as illustrated in figure 5A), where the Wien filter comprises a Wien filter body which comprises: an electrostatic deflector, comprising at least one pair of electrodes 567, respective two 5electrodes in each pair of which are opposite to each other (as illustrated in figure 5A), and respective electrode bodies of respective two electrodes 567 in each pair of the at least one pair of electrodes 567 being arranged concentrically with and opposite to each other in a diameter direction (as illustrated in figure 5A), and the at least one pair of electrodes 567 being configured to generate respective electric fields by cooperation of 10the respective two electrodes in each pair of the at least one pair of electrodes, in the condition of respective bias voltages applied individually thereon (“Within the gap between the pole pieces and the gap between the electrodes substantially perpendicular fields are generated” [0068]); and a magnetic deflector, comprising at least one pair of magnetic poles 568, respective two magnetic poles in each pair of which are opposite to each other (as illustrated in figure 5A), and respective 15magnetic pole bodies 568 of respective two magnetic poles in each pair of the at least one pair of magnetic poles 568 being arranged concentrically with and opposite to each other in the diameter direction (as illustrated in figure 5A), and the magnetic pole bodies of the at least one pair of magnetic poles 568 in the magnetic deflector and the electrode bodies of the at least one pair of electrodes in the electrostatic deflector being arranged concentrically and spaced apart from each other in a 20circumferential direction (as illustrated in figure 5A), and the at least one pair of magnetic poles being configured to generate respective magnetic fields by cooperation of respective two magnetic poles in each pair of the at least one pair of magnetic poles (“Within the gap between the pole pieces and the gap between the electrodes substantially perpendicular fields are generated” [0068]), wherein a resultant electric field formed collectively by all of the respective electric fields is perpendicular to a resultant magnetic field formed collectively by all of the 25respective magnetic fields (“Within the gap between the pole pieces and the gap between the electrodes substantially perpendicular fields are generated” [0068]); and wherein each electrode 567 is also provided with a respective first protrusion extending radially inwards from a radial inner side of the respective electrode body thereof (as illustrated in figure 5A), and each magnetic pole 568 is also provided with a second protrusion extending radially inwards from a radial inner side of the respective magnetic pole body thereof (as illustrated in figure 5A), 30wherein the electrostatic deflector merely comprises the at least one pair of electrodes which are formed by a conductive material and are not multiplexed as magnetic poles (see paragraph [0068] and figure 5A), and are configured to generate the respective electric fields cooperatively when bias voltages are applied thereon respectively (paragraph [0074] demonstrates that voltage sources connected to the electrodes provide the electric fields generated by the electrodes), and the respective electric fields are synthesized by combination of vectors into the resultant electric field of the electrostatic deflector, without 35generating magnetic field ([0068]); and wherein the magnetic deflector merely comprises the at least one pair of magnetic poles which are not multiplexed as electrodes (see paragraph [0068] and figure 5A), and are configured to generate the respective magnetic fields cooperatively, and the respective magnetic fields are synthesized by 44combination of vectors into the resultant magnetic field of the magnetic deflector, without generating electric field ([0068]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the separate electrodes and magnetic pole pieces of Frosien since Frosien expresses that such a differentiation is a mere optimization of the electromagnetic fields of the device (see Frosien paragraph [0074]) and one of ordinary skill would want to select the shape and/or strength of the electromagnetic field(s) for selecting a desired trajectory of charged particles passing through the field(s) (dependent upon the types of particles being utilized and the type(s) of focusing and/or deflection desired by the device).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. U.S. PGPUB No. 2018/0005797 in view of Frosien et al. U.S. PGPUB No. 208/0185514 in further view of Sasaki et al. U.S. PGPUB No. 2017/0271124.

Regarding claim 9, although Kato illustrates in figure 2 that the first and second angle ranges are from 5° to 40°, there is no explicit disclosure that the first and second radial distances are between 250.1 and 0.9 times of the respective inner radius at respective radial inner side of the respective electrode body of each electrode.
Sasaki discloses a Wien filter wherein the inner diameter(s) of the electrode(s) of the Wien filter are adjustable so as to have “an inside diameter large enough not to interfere with the spreading primary beam flux 101” [0100] and “in order to avoid adverse effects that can occur when the wall surface of the passage hole 16c is charged up by accumulated contaminants” [0100].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato by making the dimensions of the poles 109 and tapered surfaces 109a adjustable in order to control the effect of the electromagnetic fields on the trajectory of electrons passed through the filter so as to properly align electrons to the sample surface and/or detector. Additionally, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the respective first and second protrusions fulfill the specified dimensional requirements since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the respective first and second protrusions fulfill the specified dimensional requirements for the purpose of controlling the effect of the electromagnetic fields on the trajectory of electrons passed through the filter so as to properly align electrons to the sample surface and/or detector. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. U.S. PGPUB No. 2018/0005797 in view of Frosien et al. U.S. PGPUB No. 208/0185514 in further view of Hayashi et al. U.S. PGPUB No. 2014/0061461.

Regarding claim 19, Kato discloses a charged particle beam imaging apparatus, which is configured to project a charged particle beam 103 to a surface of a sample 106 to be tested and in turn to image the charged 5particle beam (“to generate an image of the back-scattered electrons using only signals within such a range” [0002]), the charged particle beam imaging apparatus further comprising: a charged particle source 101 configured to emit the charged particle beam 103; at least one pair of deflectors 112, which are symmetrically arranged with respect to an optical axis of the charged particle beam (as illustrated in figure 1), and are configured to deflect and project the charged particle beam to the surface of the sample 106 to be tested in response to a scanning 10signal applied thereon (“The primary electron beam 103 is deflected by a deflector 112 so as to scan a surface of the specimen 106” [0016]); an objective lens 105, which is arranged coaxially with the optical axis, and is configured to converge and finally project the charged particle beam onto the surface of the sample 108 to be tested; a secondary charged particle detector 107, which is located along the optical axis but offset 15from the optical axis and between the charged particle source 101 and the sample 106 to be tested (as illustrated in figure 1), and is configured to collect and image the secondary charged particles generated by the charged particle beam projected to the sample to be tested (“An imaging device 111 selects an energy range characterizing the specimen 106 from the energy spectrum, and forms an image using only output signals of the array detector 107 within the selected energy range” [0017] – where the backscattered electrons are secondary electrons [0003]); and the Wien filter according to claim 1 (see the explanation of the rejection of claim 1), which is located between the sample 106 and the secondary charged particle detector 107, and is configured to receive the 20secondary charged particles emitted from the sample and deflect the secondary charged particles toward the secondary charged particle detector 107 (“Such a technique using the Wien filter to separate the back-scattered electrons, or so-called secondary electrons, from primary electrons” [0003]). Kato discloses the claimed invention except that there is no explicit disclosure that the Wien filter is located in the objective lens or that the objective lens is located downstream of the deflectors.
Hayashi discloses a charged particle beam imaging apparatus comprising a charged particle source 51 configured to emit the charged particle beam (“The electron gun 51 generates an electron beam” [0019]); at least one pair of deflectors 63, which are symmetrically arranged with respect to an optical axis of the charged particle beam (as illustrated in figure 1), and are configured to deflect and project the charged particle beam to the surface of the sample to be tested in response to a scanning 10signal applied thereon (“The condensed primary electron beam EB is deflected by the beam scan deflector 63 and the semiconductor substrate S is thus scanned with the primary electron beam EB” [0022]); an objective lens 67, which is arranged coaxially with the optical axis and downstream the at least one pair of deflectors 63, and is configured to converge and finally project the charged particle beam onto the surface of the sample S to be tested (“The objective lens 67 condenses the primary electron beam EB in such a manner that the primary electron beam EB is formed into an image on the surface of the substrate S” [0022]); a secondary charged particle detector 81, which is located along the optical axis but offset 15from the optical axis and between the charged particle source 51 and the sample S to be tested (as illustrated in figure 1), and is configured to collect and image the secondary charged particles generated by the charged particle beam projected to the sample to be tested (“The detection unit 81 outputs a signal indicating the amount of the detected secondary electrons or reflected electrons ES. The signal processing unit 83 processes the received signal to form a potential contrast image” [0023]); and a Wien filter 65, which is located in the objective lens 67 and between the sample S and the secondary charged particle detector 81 (as illustrated in figure 1), and is configured to receive the 20secondary charged particles emitted from the sample and deflect the secondary charged particles toward the secondary charged particle detector (as illustrated in figure 1).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the arrangement of Hayashi (with the Wien filter located in the objective lens and downstream from a deflector) in order to ensure that both the primary and secondary electron beams are optimally focused including during the separation of these beams in a Wien filter.

Allowable Subject Matter
Claims 15, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 15; Kato et al. U.S. PGPUB No. 2018/0005797 discloses a structure of a Wien filter [Abstract], but does not include a regulator having the claimed structure.
Chen et al. U.S. Patent No. 8,436,317 discloses a Wien filter including a regulator (“The magnetic core enhances the strength and more preciously regulates the distribution of the magnetic field originally generated by the coils. Then two ways to construct a Wien filter are proposed” [Abstract]). However, there is no disclosure that the regulator has a structure of coaxially arranged annular bodies spaced apart from the Wien filter body.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a Wien filter, comprising: electrodes and magnetic poles each having respective protrusions extending radially inwards, and further comprising a regulator comprising a pair of annular, coaxially arranged magnetic rings spaced apart from the Wien filter body.

Regarding claims 16 and 17; these claims would be allowable at least for their dependence upon claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881